DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/16/2022 is acknowledged and has been accepted by the Examiner. Claims 1-20 are pending in the application and have been examined.
Claims 1-20 are allowable in view of the amendment and arguments presented in the filing of 03/16/2022 and reasons stated in the Office action mailed on 12/21/2021.  In view of the amendment claim interpretation under 35 U. S. C. §112(f) and rejections under 35 U. S. C. §112(b) and 35 U. S. C. §101 detailed in the Office action mailed on 12/21/2021 have been withdrawn.

Allowable Subject Matter
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a stress measuring device, adapted to measure a stress distribution of an object, comprising: a transceiver, receiving a first-dimension image of the object; and a processor, coupled to the transceiver, and configured to: mark an area of the first-dimension image to generate a marked area; calculate a first stress applied to the marked area and transform the marked area to a strained marked area corresponding to a second-dimension image to generate a determination result, and calculate the stress 
Claims 2-10 are allowable because they are dependent on claim 1 or an intermediate claim.
Claims 11-20 are allowable for the same reasons of allowance of claims 1-10 as above because claims 11-20 are directed to a method of using the device of claims 1-10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886